DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a louver position sensing system for a sieve and chaffer of a combine harvester, said sieve and chaffer comprising at least one louver” in line 1.  In other words, the sieve and chaffer are not positively claimed.  The louver position sensing system is designed to be used in a sieve and chaffer of a combine harvester.  Yet, in lines 3-4, the claim recites “said louver positioning sensing system comprising at least one magnet holder which is mounted directly to said at least one louver”, such that said at least one louver of said sieve and chaffer is positively claimed.  It is therefore unclear whether or not claim 1 is only claiming claim 1 and its dependent claims 2-8 will be treated as a combination claim, positively claiming both the louver position sensing system and the sieve and chaffer.
Claims 2, 3, 7, and 8 also recite limitations that positively connect the louver position sensing system with the sieve and chaffer or the combine harvester (e.g. “wherein an output of the electronic in the housing is… transmitted directly to a controller of the combine harvester” in claim 7.).
Claims 12-19 recite similar limitations as claims 1-8 and are therefore rejected in the same manner as set forth above and will also be treated as a combination claim, wherein the louver position sensing system is positively connected to the sieve and chaffer and the combine harvester.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonkheere et al. (US 5,489,029) in view of Caliendo et al. (US 2008/0051024 A1) Ratliff US 6,497,035 B1).
Regarding claims 1-4, Jonkheere et al. discloses a louver position sensing system (see FIGS.4-9) for a sieve and chaffer (cleaning mechanism 9 with sieves 30, 31) of a combine harvester (1), said sieve and chaffer comprising at least one louver (41, 41”; see FIGS.3-9) and at least one divider (frame member 44 and/or 45), said louver position sensing system comprising:
a position sensor in form of a potentiometric device (90) mounted directly to said louver (41) and a frame member (44)(equivalent to a divider) of the sieve and chaffer (described in col.5, lines 39 to column 6, line 34).
Johkheere et al. does not disclose a Hall Effect sensor.
Caliendo et al. discloses using a sensor (60) to determine the angular position of a louver (32) (see paragraph [0030]-[0031]), further stating that “[although] the sensor 60 of FIG.6 is shown as including a potentiometer 62, one of skill in the art will recognize that the sensor 60 may take any various forms of other components.  For example, the sensor 60 may be provided in the form of an optical sensor, a Hall Effect sensor, or any of numerous other sensors as are known in the art.” (see paragraph [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a Hall-effect sensor for 
The combination of Jonkheere et al. and Caliendo et al. does not disclose the specifics of a Hall Effect sensor.
Ratliff teaches an angular position sensor that uses a Hall Effect sensor, the angular position sensor (See FIG.10; and “Example 4” in the column 8 of the specification) comprising at least one magnet holder (212) which is mounted directly to a rotating structure (by inserting key to key hole 214) such that said at least one magnet holder (212) and said rotating structure (key in hole 214) are in direct, physical contact with each other, said magnet holder having at least one magnet (disclosed in column 8, line 54-67 “a generally ring-shaped Hall magnet (not shown) which is mounted internally into a key cylinder 212 along the edge of the cylinder 212”) on the magnet holder (212), and a housing (218) having a sensor (Hall effect sensing device 200 located in pocket 216) and electronics (flexible circuit 202, flexible circuit connector 206, controller/signal conditioning board 208, with input/output connector 210)  inside the housing, said electronics in the housing configured to use the sensor in the housing to sense the at least one magnet in the magnet holder and determine a position of said sensor. (col.8, lines 59-67).   Ratliff further shows various alternate embodiments of a Hall position sensor in Figures 7-11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hall Effect sensor of the 

With regards to the positioning of the housing with its Hall-effect sensor and the magnet holder with its magnet required in claims 1-4, wherein the housing is mounted on the stationary divider and the magnet holder is mounted on the moving louver, it would have been well within one skilled in the sensor art to place the Hall Effect sensor on a stationary structure (i.e. the divider) and the magnet on the structure that is moving (i.e. the louver), as further supported by Ratliff (see in Figures 7, 8, 10, and 11), since it provides a less complex arrangement and since such arrangement is old and well known in the sensor art.  

Regarding claim 6, the combination of Jonkheere et al. and Caliendo et al. and Ratliff discloses the louver position sensing system as recited in claim 1, wherein a cable (92 in FIG.8 of Jonkheere et al.) extends from the housing and the electronics in the housing uses the cable to communicate the position of the at least one louver to a vehicle host controller (as suggested in column 6, lines 11-20 of Jonkheere et al.).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnkheere et al., Caliendo et al., and Ratliff, as applied to claim 1 above, and further in view of Anderson et al. (US 6,632,136 B2).
Regarding claims 7-8, the combination of Jonkheere et al. and Caliendo et al. and Ratliff discloses the louver position sensing system as recited in claim 1, further 
Anderson et al. teaches a similar louver position sensing system using sensors (80, 84) for determining the position of the louver (44) and linear actuators (56 with linearly movable output member 58), wherein an output from the sensors (80, 84) is either broadcast to a CAN bus (see FIG.5) of the combine harvester or transmitted directly to a controller (90) of the combine harvester and wherein the sieve linear actuator (56) is connected to the CAN bus of the combine harvester or transmitted directly to a controller of the combine harvester (FIG.5 and col.4, lines 23-33),.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controlling means of the louver position sensing system of the combination similar to that of Anderson et al. as an alternate controlling means sufficient in controlling the louvers based on their sensed position.

Allowable Subject Matter
Claims 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671